Citation Nr: 0925518	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  

2.  Entitlement to an increased rating for right knee 
chondromalacia, patellofemoral syndrome, status post 
arthroscopic surgery, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from June 1984 to January 1990 
and from October 1992 to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  This claim was previously remanded 
by the Board in April 2007.  

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee 
is manifested by, at most, pain, crepitus, and extension to 
10 degrees; it is not manifested by flexion limited to 60 
degrees or less, ankylosis, recurrent subluxation or lateral 
instability, impairment of the cartilage, or impairment of 
the tibia and fibula.  

2.  The Veteran's right knee disorder is manifested by pain, 
crepitus, and extension to 10 degrees; it is not manifested 
by flexion limited to 60 degrees or less, ankylosis, 
recurrent subluxation or lateral instability, impairment of 
the cartilage, or impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5260-61 
(2008).  

2.  The criteria for a separate disability rating in excess 
of 10 percent for right knee chondromalacia, patellofemoral 
syndrome, status post arthroscopic surgery, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.45, 4.71a, Diagnostic Codes 5003, 5260-61 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim for an initial disability 
rating in excess of 10 percent for a left knee disability, 
this claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

Regarding the Veteran's claim for an increased rating for a 
right knee disability, § 5103(a) requires, at a minimum, that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in September 2007.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  It also 
notified the Veteran of the need to show a worsening in his 
service-connected disability.  He was also asked to submit 
evidence and information in his possession to the RO.  

The Board recognizes that this letter did not fully satisfy 
the criteria outlined in Vazquez.  Namely, the letter did not 
provide the Veteran with the rating criteria for a knee 
disability.  However, this information was provided to the 
Veteran in the July 2004 statement of the case.  While this 
information was not provided prior to the initial 
adjudication of this claim, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations for his knees in June 2003, December 2003, March 
2004, March 2005 and December 2008.  VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Disability Ratings

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Also, in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the Court noted that 
where, as is the case regarding the Veteran's left knee 
disability, the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Degenerative arthritis, which the Veteran has been diagnosed 
with in the present case, is rated under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2008).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Increased Disability Rating for a Left Knee Disorder 

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for his service-
connected degenerative joint disease of the left knee.  The 
Veteran was granted service connection for his left knee 
disability in the currently appealed April 2004 rating 
decision.  A disability rating of 10 percent was assigned 
under Diagnostic Code 5260, effective as of November 20, 
2003.  Upon review of the evidence of record, and as 
discussed below, the Board concludes that the Veteran is not 
entitled to a disability rating in excess of 10 percent for a 
left knee disability and that the Veteran is more 
appropriately rated under Diagnostic Code 5261 rather than 
5260.  

The Veteran received VA treatment for the left knee in April 
2003.  According to a VA outpatient treatment note, the 
Veteran had recurrent pain with complaints of his left knee 
giving way.  A magnetic resonance image (MRI) of the left 
knee was provided by VA in May 2003.  The MRI revealed 
degenerative joint disease of the left knee with a small 
joint effusion.  A June 2003 VA outpatient treatment note 
indicates that the MRI revealed no torn meniscus.  

The Veteran was afforded a VA examination for his right knee 
in June 2003.  While this examination was not for the 
Veteran's left knee, range of motion measurements of the left 
knee were taken at this time as well.  The Veteran was noted 
to have a full range of motion in the left knee with pain and 
crepitus throughout.  There was no evidence of weakness or 
fatigability.  The examiner also noted that the Veteran did 
not require assistive devices or braces at this time and his 
knees were stable.  A diagnosis of bilateral arthritis of the 
knees was assigned.  

The Veteran was afforded a VA examination specifically for 
his left knee in March 2004.  The Veteran was found to have a 
full range of motion of the left knee with pain at the 
extremes of flexion.  The Veteran was diagnosed with left 
knee patellofemoral pain and anterior knee pain, with 
chondromalacia of the patella.  The examiner noted that the 
Veteran did not use any assistive devices at this time.  The 
examiner also concluded that the Veteran's left knee 
condition did not affect the Veteran's employment or his 
activities of daily living.  It was noted to affect the 
Veteran's recreational activities, however.  

The Veteran was afforded an additional VA examination of the 
knees in March 2005.  The examiner noted that the Veteran was 
now wearing braces to support his knees.  The Veteran 
reported having instability of the knees, but the examiner 
concluded that the knees were stable at the time of 
examination.  Range of motion measurements of the left knee 
were taken, and the Veteran was noted to have flexion of the 
left knee to 10 degrees without pain and to 60 degrees with 
pain.  The Veteran was noted to have no pain upon extension.  
The examiner indicated that there was no change in these 
range of motion measurements upon repetition.  However, it 
was also the examiner's opinion that the Veteran was not 
fully cooperating with the examiner upon testing.  The 
Veteran was diagnosed with degenerative joint disease of the 
left knee as evidenced by MRI.  

The record also contains a November 2008 VA rehabilitation 
note.  At this time, the Veteran reported crepitus in the 
knees.  X-rays revealed mild degenerative joint disease of 
the right knee, but there was no mention of X-rays being 
taken of the Veteran's left knee in this note.  The therapist 
noted that the Veteran had an independent gait, required no 
assistive devices for ambulating long distances, and did not 
have any effusion.  The Veteran was also noted to have full 
range of motion in the knees bilaterally.  

The Veteran was afforded another VA examination of the knees 
in December 2008.  Range of motion measurements of the left 
knee were taken at this time.  The Veteran was found to be 
lacking 10 degrees of extension due to pain.  Flexion was 
found to be between 10 degrees and 92 degrees with pain.  The 
examiner found no additional limitation of motion upon 
repetition.  There was objective evidence of moderate 
crepitus upon examination.  The knees were found to be stable 
upon examination and it was noted that while the Veteran had 
braces for his knees, he had recently been instructed to stop 
using them.  The examiner diagnosed the Veteran with 
bilateral degenerative joint disease of the knees with 
moderate grade 2 chondromalacia.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for limitation of motion of the left knee.  The 
Veteran currently has a 10 percent rating under Diagnostic 
Code 5003 for degenerative arthritis.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees.  
See 38 C.F.R. § 4.71a.  According to the March 2004 VA 
examination, the Veteran had flexion of the left knee to 140 
degrees.  Most recently, in December 2008, the Veteran was 
found to have flexion to 92 degrees.  Therefore, the 
Veteran's limitation of flexion has been non-compensable 
throughout the entirety of his claim.  

The Board notes that the March 2005 VA examination indicates 
that the Veteran was limited in flexion to 10 degrees without 
pain and to 60 degrees with pain.  However, the examiner 
noted that the Veteran did not appear to be fully cooperating 
during this examination.  This assertion appears to be 
supported by subsequent medical evidence.  Specifically, the 
November 2008 VA outpatient treatment note found full flexion 
of the knees and the December 2008 VA examination found 
flexion to 92 degrees.  This evidence suggests that the March 
2005 findings were not accurate, as all subsequent findings 
demonstrated a much greater range of motion.  As such, the 
Board does not find these measurements to be reliable.  

According to the December 2008 VA examination, the Veteran 
lacked 10 degrees of extension in the left knee due to pain.  
Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted when extension of the leg is limited to 10 degrees.  
Having considered the additional functional loss due to pain, 
the Board finds that the Veteran is 10 percent disabled due 
to lack of extension.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the Veteran is more appropriately rated 
as 10 percent disabled under Diagnostic Code 5261 rather than 
under Diagnostic Code 5260.  

The evidence demonstrates that the Veteran is not entitled to 
a disability rating in excess of 10 percent for limitation of 
extension under Diagnostic Code 5261, however.  According to 
Diagnostic Code 5261, a 20 percent disability rating is 
warranted for limitation of extension to 15 degrees.  
According to the December 2008 VA examination, the Veteran 
has extension limited to 10 degrees due to pain.  The 
examiner found no evidence of additional limitation of motion 
upon repetition.  Therefore, a disability rating in excess of 
10 percent is not warranted for limitation of extension.  

The Board has also considered whether a higher disability 
rating for limitation of motion may be warranted upon 
consideration of the criteria enunciated by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, the 
Court held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In the present case, the Veteran has 
testified to left knee pain.  However, the December 2008 VA 
examiner found that even with pain, the Veteran was capable 
of flexion to 92 degrees and extension to 10 degrees.  The 
examiner found no evidence of additional limitation of motion 
upon repetition.  This evidence does not suggest that the 
Veteran is limited to 30 degrees of flexion due to pain or to 
15 degrees of extension due to pain.  Therefore, even when 
applying the principles of DeLuca, the Board finds that the 
Veteran would not be entitled to a higher disability rating 
for limited motion of the left knee.  

The Board has also considered whether an additional 
disability rating may be warranted under any other applicable 
diagnostic code.  However, the evidence of record 
demonstrates that the Veteran does not have ankylosis of the 
knee, recurrent subluxation or lateral instability, 
dislocated or removed cartilage, impairment of the tibia or 
the fibula, or genu recurvatum.  As such, a separate 
disability rating is not warranted under any other diagnostic 
code.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, at no time since the grant of 
service connection has the Veteran experienced limitation of 
flexion or extension of the left knee to such a degree as to 
warrant a disability evaluation in excess of 10 percent.  As 
such, staged ratings are not warranted.  

The Board finds that the Veteran is more appropriately rated 
as 10 percent disabled under Diagnostic Code 5261 for 
limitation of extension, rather than under Diagnostic Code 
5260 for limitation of flexion.  As well, a separate 
evaluation is not warranted for limitation of flexion motion, 
as it is noncompensable.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
Veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for a left knee disability 
must be denied.

Increased Disability Rating for a Right Knee Disorder

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his right knee disability.  
The Veteran was granted service connection for his right knee 
disability in a February 1997 rating decision.  A disability 
rating of 10 percent was assigned under Diagnostic Code 5257, 
effective as of January 24, 1997.  VA received the Veteran's 
claim for an increased disability rating in February 2003.  
The diagnostic code under which the Veteran's right knee is 
rated was changed to Diagnostic Code 5260, due to 
degenerative arthritis, in an April 2004 rating decision.  
Upon review of the evidence of record, and as discussed 
below, the Board concludes that the Veteran is not entitled 
to a disability rating in excess of 10 percent for a right 
knee disability and that the Veteran is more appropriately 
rated under Diagnostic Code 5261 rather than 5260.  

The Veteran was afforded a VA examination for his right knee 
in June 2003.  The Veteran was found to have flexion of the 
right knee to 140 degrees and extension to 0 degrees with 
pain and crepitus.  There was no evidence of weakness or 
fatigability.  The examiner also noted that the Veteran did 
not require assistive devices or braces at this time and his 
knees were stable.  The examiner concluded that the Veteran 
had a significant patellofemoral crepitus of the right knee 
with popping which was painful.  A diagnosis of bilateral 
arthritis, status post arthroscopy of the right knee, was 
assigned.  

The Veteran was afforded another VA examination of the right 
knee in December 2003.  The examiner noted that the Veteran 
had a history of right knee pain since 1997.  The Veteran 
reported that he had pain mostly upon prolonged sitting and 
standing.  The examiner concluded that the Veteran had 
stiffness of the right knee, but there was no evidence of 
clicking, popping, or locking upon examination.  Range of 
motion measurements were again taken, revealing flexion of 
the right knee to 110 degrees and extension of the right knee 
to 0 degrees.  The examiner concluded that the Veteran had 
trace effusion of the right knee with a patellofemoral 
crepitation with a positive patellar grind test.  X-rays were 
taken at this time and interpreted to be within normal 
limits.  The bones of the right knee were in normal alignment 
and the cartilage spaces were normal with no osteoarthritic 
changes.  

The Veteran was afforded an additional VA examination of the 
knees in March 2005.  The examiner noted that the Veteran was 
now wearing braces to support his knees.  The Veteran 
reported having instability of the knees, but the examiner 
concluded that the knees were stable at the time of 
examination.  Range of motion measurements of the right knee 
were taken, and the Veteran was noted to have flexion of the 
right knee to 10 degrees without pain and to 60 degrees with 
pain.  The Veteran was noted to have no pain upon extension.  
The examiner indicated that there was no change in these 
range of motion measurements upon repetition.  However, it 
was also the examiner's opinion that the Veteran was not 
fully cooperating with the examiner upon testing.  The 
Veteran was diagnosed with degenerative joint disease of the 
right knee as evidenced by X-rays.  

The record also contains a November 2008 VA rehabilitation 
note.  At this time, the Veteran reported crepitus in the 
knees.  X-rays revealed mild degenerative joint disease of 
the right knee.  The therapist noted that the Veteran had an 
independent gait, required no assistive devices for 
ambulating long distances, and did not have any effusion.  
The Veteran was also noted to have full range of motion in 
the knees bilaterally.  

The Veteran was afforded additional VA examination of the 
knees in December 2008.  Range of motion measurements of the 
right knee were taken at this time.  The Veteran was found to 
be lacking 10 degrees of extension due to pain.  Flexion was 
found to be between 10 degrees and 92 degrees with pain.  The 
examiner found no additional limitation of motion upon 
repetition.  There was objective evidence of moderate 
crepitus upon examination.  The knees were found to be stable 
upon examination and it was noted that while the Veteran had 
braces for his knees, he had recently been instructed to stop 
using them.  The examiner diagnosed the Veteran with 
bilateral degenerative joint disease of the knees with a 
history of right medial meniscal derangement with surgery and 
a moderate grade 2 chondromalacia.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for limitation of flexion of the right knee.  The 
Veteran currently has a 10 percent rating under Diagnostic 
Code 5003 for degenerative arthritis.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees.  
See 38 C.F.R. § 4.71a.  According to the June 2003 VA 
examination, the Veteran had flexion of the right knee to 140 
degrees.  Most recently, in December 2008, the Veteran was 
found to have flexion to 92 degrees.  As these values are in 
excess of 60 degrees and are noncompensable, the Veteran is 
not entitled to the next-higher disability rating of 20 
percent under Diagnostic Code 5260.  

The Board notes that the March 2005 VA examination indicates 
that the Veteran was limited in flexion to 10 degrees without 
pain and to 60 degrees with pain.  However, the examiner 
noted that the Veteran did not appear to be fully cooperating 
during the examination.  This assertion appears to be 
supported by subsequent medical evidence.  Specifically, the 
November 2008 VA outpatient treatment note found full flexion 
of the knees and the December 2008 VA examination found 
flexion to 92 degrees.  This evidence suggests that the March 
2005 findings were not accurate, as all previous and 
subsequent findings demonstrated a much greater range of 
motion.  As such, the Board does not find these measurements 
to be reliable.  

However, according to the December 2008 VA examination, the 
Veteran lacked 10 degrees of extension in the right knee due 
to pain.  According to Diagnostic Code 5261, a 10 percent 
disability rating is warranted when extension of the leg is 
limited to 10 degrees.  Having considered the additional 
functional loss due to pain, the Board finds that the Veteran 
is 10 percent disabled due to lack of extension, while any 
loss of flexion is noncompensable.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therefore, the Veteran is more 
appropriately rated as 10 percent disabled under Diagnostic 
Code 5261 rather than under Diagnostic Code 5260.  

The evidence demonstrates that the Veteran would not be 
entitled to the next-higher disability rating of 20 percent 
for limitation of extension, however.  According to the 
December 2008 VA examination, the Veteran lacked 10 degrees 
of extension in the right knee.  According to Diagnostic Code 
5261, a 20 percent disability rating is warranted for 
limitation of extension to 15 degrees.  The record does not 
contain any medical evidence suggesting that the Veteran is 
limited to 15 degrees of extension for the right knee.  
Therefore, a disability rating in excess of 10 percent is not 
warranted for limitation of extension.  

The Board has again considered whether a higher disability 
rating for limitation of motion may be warranted upon 
consideration of the criteria enunciated by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present 
case, the Veteran has testified to right knee pain.  However, 
the December 2008 VA examiner found that even with pain, the 
Veteran was capable of flexion to 92 degrees and extension to 
10 degrees.  The examiner found no evidence of additional 
limitation of motion upon repetition.  This evidence does not 
suggest that the Veteran is limited to 30 degrees of flexion 
due to pain or to 15 degrees of extension due to pain.  
Therefore, the Board finds that the Veteran would not be 
entitled to a higher disability rating for limited motion of 
the right knee due to pain.  

Since the Board was initially rated under Diagnostic Code 
5257 for chondromalacia of the right knee, the Board has 
considered whether the Veteran would be entitled to a 
separate disability rating under this code.  However, 
Diagnostic Code 5257 is for application when there is 
evidence of recurrent subluxation or lateral instability of 
the knee.  The record does not demonstrate that the Veteran 
suffers from either of these symptoms.  In fact, the December 
2008 VA examination specifically noted that the Veteran's 
knees were stable.  As such, a separate disability rating is 
not warranted under Diagnostic Code 5257.  

The Board has also considered whether an additional 
disability rating may be warranted under any other applicable 
diagnostic code.  However, the evidence of record 
demonstrates that the Veteran does not have instability or 
ankylosis of the knee, dislocated or removed cartilage, 
impairment of the tibia or fibula, or genu recurvatum.  As 
such, a separate disability rating is not warranted under any 
other diagnostic code.  

Finally, the Board has considered Hart v. Mansfield, 21 Vet. 
App. 505 (2007) and whether a staged rating should be 
assigned.  However, it is concluded that the right knee 
disability has not significantly changed and a uniform rating 
is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.

The Board finds that the Veteran is more appropriately rated 
as 10 percent disabled under Diagnostic Code 5261 for 
limitation of extension, rather than under Diagnostic Code 
5260 for limitation of flexion.  As well, a separate 
evaluation is not warranted for limitation of flexion motion, 
as it is noncompensable.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for right knee chondromalacia, 
patellofemoral syndrome, status post arthroscopic surgery 
must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for limitation of extension of the right knee due to 
chondromalacia, patellofemoral syndrome, status post 
arthroscopic surgery, is denied.  


REMAND

The Veteran is seeking service connection for depression.  
This claim was previously remanded by the Board in April 2007 
for additional development.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the board to ensure 
compliance with remand directives constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Specifically, the Veteran was to be provided with a VA 
examination providing an opinion as to whether it is at least 
as likely as not that the Veteran's depression is a result of 
his military service.  However, while the Veteran was 
afforded a VA examination for depression, the requested 
opinion was not provided.  Instead, the examiner indicated 
that the Veteran's depression "appears to be the result of 
his medical problems, particularly pain in his knees, back, 
and shoulders."  The Veteran is not service-connected for a 
disability of the back and shoulders.  As such, this opinion 
is inadequate.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran must be provided with the 
opportunity to appear for a new VA 
psychiatric examination.  The examiner 
should be asked to make a determination as 
to whether the Veteran currently has 
depression, and if so, to provide an 
opinion as to whether it is at least as 
likely as not that such depression is a 
result of the Veteran's military service.  
The Veteran's claims file should be 
provided to the examiner and reviewed 
prior to the examination.  The VA examiner 
should state on the examination report 
whether such review of the record has been 
made.  The examiner should provide reasons 
and bases for all opinions expressed.  

2. The AMC should then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


